Citation Nr: 0827978	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-25 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral pes planus 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service for 26 years until his 
retirement in August 2001.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
2002, a statement of the case was issued in July 2003, and a 
substantive appeal was received in September 2003.  A Board 
hearing at the local RO was held in December 2007.

The Board notes that the veteran submitted additional 
evidence to the Board at the December 2007 hearing.  In an 
attached December 2007 statement, the veteran waived RO 
consideration of this evidence. 
  
Further, the initial September 2002 rating decision also 
denied entitlement to service connection for sinusitis, 
bilateral ankle disability and left and right knee 
disabilities.  The veteran's notice of disagreement and 
substantive appeal indicated that he wished to also appeal 
these issues.  However, a subsequent rating decision in 
February 2007 granted service connection for sinusitis and 
another rating decision in June 2007 granted service 
connection for the veteran's bilateral ankle and left and 
right knee disabilities.  Thus, as this was a full grant of 
the benefits sought on appeal, these issues are no longer in 
appellate status. 

The Board notes that the issues of service connection for 
refractive error and presbyopia, bilateral eyes, and sleep 
apnea were also on appeal from the September 2002 rating 
decision.  However, in a statement submitted in September 
2003, the veteran clearly indicated that he only wished to 
appeal the issues of bilateral pes planus, sinusitis, 
bilateral ankle disability, left knee disability and right 
knee disability.  In other words, the veteran withdrew his 
appeal with respect to service connection for refractive 
error and presbyopia, bilateral eyes, and sleep apnea.  Thus, 
there remain no allegations of errors of fact or law for 
appellate consideration of these issues.  See 38 C.F.R. § 
20.204.


FINDINGS OF FACT

1.  Bilateral pes planus disability was not noted at the time 
of the veteran's entry into service.

2.  Clear and unmistakable evidence shows that bilateral pes 
planus disability is a congenital or developmental defect 
that preexisted service.

3.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's preexisting bilateral pes 
planus disability was not aggravated due to a superimposed 
injury during his active duty service. 

4.  Operation of law dictates a finding that bilateral pes 
planus was manifested during the veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  The veteran is presumed to have been sound as to 
bilateral pes planus disability at the time of entry into 
service.  38 U.S.C.A. § 1111 (West 2002). 

2.  The presumption that the veteran was sound as to 
bilateral pes planus disability has not been rebutted.  38 
U.S.C.A. § 1111 (West 2002).

3.  Bilateral pes planus disability was incurred during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5107 (West 2002); 38 C.F.R. § 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for bilateral pes 
planus disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. 
§ 1111.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant 
v. Principi, 17 Vet.App. 116 (2003), Jordan v. Principi, 17 
Vet.App. 261 (2003), Wagner v. Principi, No. 02-7347 (Fed. 
Cir. June 1, 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

For purposes of this analysis, the Board observes that 
congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole shows that the manifestations of the disease in 
service constituted "aggravation" of the disease within the 
meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 
18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA 
General Counsel's opinion, however, although service 
connection cannot be granted for a congenital or 
developmental defect, such a defect can be subject to 
superimposed disease or injury, and if that superimposed 
disease or injury occurs during military service, service-
connection may be warranted for the resultant disability.  
VAOPGCPREC 82-90.

Regulations provide that it is essential to make an initial 
distinction between bilateral flatfoot as a congenital or as 
an acquired condition.  The congenital condition, with 
depression of the arch, but no evidence of abnormal 
callosities, areas of pressure, strain or demonstrable 
tenderness, is a congenital abnormality which is not 
compensable or pensionable.  In the acquired condition, it is 
to be remembered that depression of the longitudinal arch, or 
the degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

The veteran's service treatment records have been reviewed.  
While the veteran's feet were evaluated as clinically normal 
at a June 1975 entrance service examination, the veteran 
indicated foot trouble in his contemporaneous medical history 
and the examiner noted pes planus, no evidence of disease.  
However, November 1975 service treatment records showed that 
the veteran complained of foot pain and the assessment was 
pes planus.  Further, a December 1975 service treatment 
record indicated that the veteran's airborne training was on 
medical hold because of ankle and knee pain secondary to pes 
planus.  The examiner noted that the condition appeared to 
have been a temporary foot strain with pre-existing flat 
feet.  September 1986 service treatment records showed that 
the veteran had plantar warts and calluses removed.  Service 
treatment records in November 1993 again showed bilateral 
ankle pain more than likely secondary to pes planus.  
Further, an April 1995 service treatment record indicated 
that the veteran reported numbness of the right foot for 
about a week in October 1994.  However, there were no other 
episodes, and no complaints of weakness, trouble climbing 
stairs or unusual stumbling over feet.  An August 1996 
service treatment record showed a past history of left great 
toe pain.  However, the veteran's February 2001 retirement 
examination indicated that the veteran's feet were evaluated 
as clinically normal.  Nevertheless, in his contemporaneous 
medical history, the veteran expressly indicated that he had 
foot trouble.   

The veteran was afforded a VA general medical examination in 
May 2002.  With respect to his pes planus deformity, the 
veteran reported that this had caused stress on his ankles 
and feet.  He had some plantar warts and callouses removed in 
1996, otherwise no problems.  On physical examination, the 
examiner found flat feet with arches on the ground, otherwise 
normal weight and alignment.  The diagnosis was pes planus 
with good alignment, minimal significance.  

The veteran was afforded another VA examination in April 
2007.  The veteran's claims file was reviewed.  The veteran 
reported being born with flat feet and reportedly entered the 
military with documentation of flat feet.  While in airborne 
school, landing on his feet was painful.  Further, he also 
noticed that prolonged walking/jogging and walking on rough 
terrain aggravated his pain.  He provided that he went to see 
the base doctor and had callouses removed form the balls of 
both feet.  Afterwards, he was given orthotics and the pain 
resolved.  The veteran said he did not have any current pain 
or discomfort with his feet.  A contemporaneous x-ray of the 
feet showed bilateral mild great toe degenerative changes.  
The examiner found that the veteran's flat feet was a 
congenital or developmental condition.   However, he also 
noted that the condition was worsened by service because 
jumping from planes, jogging and prolonged walking aggravated 
his foot pain.  The examiner reiterated that the veteran's 
pes planus more than likely was not caused by his military 
service, but that it could be aggravated by his military 
service.  

In support of his claim, at the Board hearing, the veteran 
submitted a December 2003 private treatment record showing 
treatment for the veteran's toe nails. 

The veteran testified at the December 2007 Board hearing that 
he had no problems with his feet prior to service.  He 
indicated that he started having foot trouble in airborne 
school.  

Initially, the Board finds that as the June 1975 service 
examination showed that the veteran's feet were evaluated as 
clinically normal and makes no mention of pes planus, the 
veteran is presumed to have been in sound condition with 
respect to bilateral pes planus disability at the time of 
entry into service.
  
However, after reviewing the evidence, the Board finds that 
there is clear and unmistakable evidence that the veteran's 
bilateral pes planus disability preexisted service.  In his 
medical history upon entrance, the veteran clearly indicated 
a history of foot trouble and stated that he had pes planus.  
While in service, a December 1975 service treatment record 
also note a preexisting flat feet condition.  Further, 
significantly, the April 2007 examiner clearly found that the 
veteran's pes planus was a congenital or developmental 
defect, which could also be deemed as evidence of preexisting 
service.  There is no competent medical evidence of record to 
refute these findings.  Thus, this medical evidence 
constitutes clear and unmistakable evidence that the 
veteran's bilateral pes planus disability preexisted service.  
Further, at the April 2007 VA examination, the veteran 
reported that he was "born with flat feet".  The veteran's 
own admission of having flat feet prior to service also 
constitutes clear and unmistakable evidence.  

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness, there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  The veteran's service medical records show 
an increase in problems with the veteran's feet starting 
shortly after his entrance into service, whereas his feet 
appeared to be asymptomatic at the entrance examination.  
Moreover, the April 2007 clearly indicated that the veteran's 
bilateral pes planus disability was aggravated by service.  
Essentially, as the veteran's disability has been classified 
as a congenital or developmental defect, the evidence shows 
that there was a superimposed injury on the veteran's 
preexisting bilateral pes planus disability.  

Based on the medical evidence of record, the Board is unable 
to find that there is clear and unmistakable evidence that 
there was no aggravation of the veteran's bilateral pes 
planus during service.  Thus, the presumption of soundness 
has not been rebutted.  The Board must therefore conclude 
that the veteran's bilateral pes planus did not exist prior 
to the veteran's service.  Accordingly, since the veteran is 
presumed to have been in sound condition as to bilateral pes 
planus at the time of his entrance into service, it follows 
that the Board must analytically view the symptomatology 
exhibited during service as being the initial manifestation 
of bilateral pes planus disability.  In other words, as a 
result of the required legal analysis, the legal conclusion 
to be drawn is that the veteran's bilateral pes planus 
disability was incurred during active duty service.  
Consequently, service connection is warranted on that basis.  
The Board recognizes that the April 2007 VA examiner found 
that the veteran's bilateral pes planus was a congenital or 
developmental for which service connection is generally not 
allowed.  However, given the evidence of a superimposed 
injury on the congenital or developmental defect, the Board 
finds that service connection may be allowed.  See VAOPGCPREC 
82-90

At this point, the Board observes that under the Veterans 
Claims Assistance Act of 2000 (VCAA), which has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In light of the 
favorable decision as it relates to the issue of entitlement 
to service connection, the satisfaction of VCAA requirements 
is rendered moot. 

The Board notes, however, that in March 2006, while this 
appeal was pending, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet.App.473 
(2006), in which the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Id. 

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
or an effective date for his award of service connection.  It 
is anticipated that the RO will ensure compliance with all 
with respect to the disability evaluation and the effective-
date elements when effectuating the Board's decision.


ORDER

Service connection is warranted for bilateral pes planus.  
The appeal is granted.  





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


